DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 and 5-6 are amended. Claims 4 and 21 are cancelled. Claims 11-18, 20 and 22 are withdrawn. Claims 1-3, 5-10, 19 and 23 are presently examined.

Applicant’s arguments regarding the amendment to the specification have been noted. However, the Office action of 1/7/2022 did not object to applicant’s use of trade names and/or marks used in commerce, but rather indicated an instance where applicant permissibly and properly used such a name and/or mark.
Specification
The use of the term Drambuie (page 17, line 14), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Applicant’s special definitions of various terms have been noted and are listed below. Applicant’s special definitions will be used wherever any term so interpreted is recited in the claims.
“Aerosol generating agent” is interpreted to mean an agent that promotes generation of an aerosol (page 16, line 24, page 17, line 1).
“Aerosol generating device” is interpreted to mean non-combustible aerosol generating devices (page 7, lines 12-13).
“Breakable capsule” is interpreted to mean a capsule having a shell can be broken by pressure to release a core (page 3, lines 16-17).
“Crystallization inhibitor” is interpreted to mean any compound which reduces the tendency of menthol to crystallize at ambient conditions (page 8, lines 3-4).
“Flavor”, “flavoring”, and “flavorant” are interpreted to mean materials which may, where local regulations permit, be used to create a desired taste or aroma in a product for adult consumers (page 17, lines 10-24).
“Smoking article” is interpreted to mean combustible smoking products (page 7, lines 11-12).
“Tobacco industry product” is interpreted to mean oral tobacco, smoking articles, and aerosol generating devices (page 7, lines 10-11).
“Tobacco material” is interpreted to mean any material comprising tobacco or derivatives therefore (page 18, lines 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, 9 and 23 are rejected under 35 U.S.C. 103 as being obvious over Song (CN 104585880, machine translation relied upon) as evidenced by Benito Menendez (ES 2281249, machine translation relied upon).

Regarding claims 1-3 and 6, Song discloses a menthol flavor solvent used for cigarette dropping pills [0002] having 1-40 parts by weight of menthol, 20-80 parts by weight of olive oil, 15-85 parts by weight of glyceryl caprylate, which is considered to meet the claim limitation of a crystallization inhibitor since it is a C11 ester and application’s specification discloses that C11 esters are crystallization inhibitors (page 7, lines 8-15), and 0.1-1.5 parts by weight of surfactant [0011]. The proportions are proportions by weight [0010]. The solvent is completely encapsulated in the drop pill [0008] and is crushed when the cigarette is smoked to release flavor [0022]. The composition must be a liquid since the surfactant would otherwise serve no purpose, the other compounds are known to be liquids at room temperature, and the composition is referred to as a flavor solvent. Song does not explicitly disclose (a) the menthol comprising at 35% of the weight of the liquid and (b) the menthol dissolving in the olive oil.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the menthol composition fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).
Benito Menendez teaches that menthol dissolves in olive oil [0031], and therefore that olive oil is a solvent for the menthol different from the crystallization inhibitor.

Regarding claim 7, modified Song teaches all the claim limitations as set forth above. Modified Song does not explicitly teach the menthol comprising at 35% of the weight of the liquid.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the menthol composition fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 9, modified Song teaches all the claim limitations as set forth above. Modified Song does not explicitly teach the glyceryl caprylate being no more than about 25% by weight of the composition.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the glyceryl caprylate composition fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 23, applicant’s specification discloses that that C12 esters are crystallization inhibitors (page 7, lines 8-15) and that crystallization inhibitors reduce the tendency of menthol to crystallize at ambient conditions (page 8, lines 3-4). 

Claim 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104585880, machine translation relied upon) as evidenced by Benito Menendez (ES 2281249, machine translation relied upon) as applied to claim 1 above, and further in view of Saito (US 2011/0036367).

Regarding claims 5 and 19, modified Song teaches all the claim limitations as set forth above. Modified Song does not explicitly teach a hydrophilic lipophilic balance of the solvent.
Saito teaches a smoking article having a filter with a flavor component [0004] that retains the flavor until smoking [0010]. Sucrose fatty acid ester is used an emulsifying agent to emulsify a hydrophobic flavorant [0026] such as menthol [0047]. Sucrose fatty acid ester has an HLB of 11 [0047]. The flavorant is present at up to 50% by weight of the particle [0029]. The emulsifier is considered to be a component of the solvent since is helps dissolve the flavorant.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the surfactant of modified Song with the sucrose fatty acid ester emulsifier of Saito. One would have been motivated to do so since Saito teaches that sucrose fatty acid ester helps menthol emulsify in a cigarette flavor particle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104585880, machine translation relied upon) as evidenced by Benito Menendez (ES 2281249, machine translation relied upon) as applied to claim 1 above, and further in view of Besso (US 10,244,788).

Regarding claim 8, modified Song teaches all the claim limitations as set forth above. Modified Song does not explicitly teach a specific amount of menthol added to the composition.
Besso teaches a filter for use in a smoking article loaded with a smoke modifying agent (abstract). The smoke modifying agent could be provided in the form of a bead (column 17, lines 32-40) and the filter is loaded with 7.8 mg menthol (column 17, table 2).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the composition of modified Song with the loading amount of Besso. One would have been motivated to do so since Besso teaches a specific amount of menthol to be released to a smoker.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104585880, machine translation relied upon) as evidenced by Benito Menendez (ES 2281249, machine translation relied upon) as applied to claim 1 above, and further in view of Allen (US 9,066,541).

Regarding claim 10, modified Song teaches all the claim limitations as set forth above. Modified Song does not explicitly teach the encapsulated solvent having a specific diameter.
Allen teaches a filter component for a cigarette with a cavity holding a flavor bed between two segments of filter material having an outer diameter that does not exceed the outer diameter of the pieces of filtration material (abstract). The flavor bead is spheroid bead having a diameter between about 4.5 mm and 5.0 mm (column 6, lines 13-26).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsules encapsulating the solvent of modified Song have the diameter of Allen. One would have been motivated to do so since Allen teaches a diameter that allows a flavor bead to fit within two pieces of filtration material.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive since they do not address the teachings of Song as evidenced by Benito Menendez as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715